Citation Nr: 0805340	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a cervical strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The veteran appeared before the undersigned Veterans' Law 
Judge in March 2006 and testified regarding his 
symptomatology.  A transcript is of record.

A review of the file indicates that the veteran filed a claim 
for service connection for reflex sympathetic dystrophy (RSD) 
in July 2003.  It appears that this issue has not been 
addressed by the RO.  It is therefore referred to the RO for 
the proper adjudication.

In March 2007, this matter was remanded by the Board for 
further evidentiary development. The development has been 
completed and the appeal is ready for appellate review. 


FINDINGS OF FACT

1. Prior to September 26, 2003, the veteran's cervical strain 
was not manifested by moderate or severe limitation of the 
cervical spine.

2. Since September 26, 2003, the veteran's cervical strain is 
not manifested by forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees, or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

3. With resolution of the benefit of the doubt, the veteran 
is unemployable as a result of service-connected disorders.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a 
cervical strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).

2. The criteria for a grant of a total disability evaluation 
due to individual unemployability have been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board presently grants he veteran's claim for a total 
disability evaluation based on individual unemployability, 
and denies the claim for an increased rating for a cervical 
spine disorder. Given these findings, the Board has 
considered whether further development and notice under the 
Veterans Claims Assistance Act of 2000 or other law should be 
undertaken.  However, further development under the VCAA or 
other law would not result in a more favorable result for the 
veteran, or be of assistance to this inquiry.  


Entitlement to an Increased Rating for a Cervical Strain

In a July 2000 rating decision the veteran was granted 
service connection for a cervical strain as secondary to a 
service-connected right ulnar neuropathy and the disorder was 
assigned a 10 percent rating effective January 19, 1999.  In 
December 2002, the veteran requested an increased rating for 
his cervical strain.  In a January 2004 rating decision, the 
RO continued the 10 percent evaluation.  The veteran contends 
that his cervical strain is more severe than the current 10 
percent disability evaluation reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record.  
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
Nevertheless, the Board acknowledges that a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including a cervical 
strain under Diagnostic Code 5290. The new criteria for 
rating residuals of a cervical compression fracture became 
effective September 26, 2003. The statement of the case 
issued in October 2005 notified the veteran of the new rating 
criteria. Accordingly, adjudication of his claim may go 
forward. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for a cervical strain prior to September 26, 2003, 
and it may only consider the new rating criteria when rating 
the disorder for the term beginning that date. Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), i.e., 
the old criteria, a slight limitation of motion of the 
cervical spine warranted a 10 percent evaluation, a moderate 
limitation of cervical motion warranted a 20 percent 
evaluation, and a severe limitation of cervical motion 
warranted a 30 percent disability evaluation. This was the 
maximum available rating based on a limitation of motion. A 
40 percent rating was in order for unfavorable cervical 
ankylosis. Id.; 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003). Ankylosis is the fixation of a joint. Dinsay v. 
Brown, 9 Vet. App. 79 (1996).

Under 38 C.F.R. § 4.71a (2007), i.e., the new criteria, a 
cervical sprain is evaluated under the general formula for 
back disorders. The rating criteria are controlling 
regardless whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. 

Under the new code a 10 percent evaluation is warranted when 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour.  

A 20 percent evaluation is warranted when forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, muscle 
spasm or guarding sever enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted when forward flexion of 
the cervical spine is to 15 degrees or less; or, with 
favorable ankylosis of the entire cervical spine. If there is 
unfavorable ankylosis of the entire cervical spine a 40 
percent rating is in order.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).

In this case, the appellant's cervical disorder is currently 
evaluated as 10 percent disabling. At no time during the 
appellate period has the veteran ever shown signs of a 
moderate or severe limitation of cervical motion, a 
limitation of forward cervical flexion to 15 degrees or less; 
or with favorable cervical ankylosis. Indeed, a VA physical 
examination in January 2004 revealed 45 degrees of forward 
flexion.  An April 2005 VA examination reported no redness, 
swelling, or heat of the cervical spine.  The examiner did 
report the cervical spine was in poor alignment with loss of 
the natural curve.  However, x-ray studies of the cervical 
spine were normal.  Cervical ankylosis has never been 
demonstrated. Hence, the preponderance of the evidence is 
against the claim for an increased rating. Accordingly, the 
claim must be denied.

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the Board notes the veteran's cervical strain has not been 
characterized as intervertebral disc syndrome. As such the 
schedular criteria used to evaluate intervertebral disc 
syndrome are not for application in this case.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the appellant's 
cervical strain. At no time, however, have such signs as 
disuse muscle atrophy due to pain been objectively been 
presented, nor has pain caused such pathology as to equate to 
cervical ankylosis. Finally, it is well to note that the 
assignment of a 10 percent evaluation reflects that the 
disorder is productive of impairment. Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993). Hence, an increased evaluation 
under these regulations for painful motion is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Total Disability Rating Based on Individual Unemployability

The veteran argues that his combined service-connected 
disorders render him unemployable. Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).




Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R § 4.16(a).  However, it is 
the established policy of the VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled on an extraschedular basis. 38 C.F.R. § 4.16 
(b).

Service connection is in effect for the veteran's right ulnar 
neuropathy, rated as 30 percent disabling; right glenohumeral 
degenerative joint disease, rated as 30 percent disabling; 
recurrent instability and dislocation of the right should 
associated with right ulnar neuropathy, rated as 30 percent 
disabling; a tender scar of the right elbow with neuroma of 
the right upper extremity, rated as 10 percent disabling; a 
cervical strain, rated as 10 percent disabling, and, a knot 
of the right arm, rated as noncompensable. The veteran has a 
combined disability rating for compensation of 70 percent. 

Critical to this inquiry, under 38 C.F.R. § 4.16(a), for the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities 
resulting from common etiology or a single accident, (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) Multiple injuries incurred in action, 
or (5) Multiple disabilities incurred as a prisoner of war. 
Id.




The veteran is in receipt of three separate upper extremity 
(right) service-connected disorders, which when combined 
result in a 70 percent evaluation, as well as disorders 
resulting from a single etiology. 38 C.F.R. § 4.25. He 
therefore meets the criteria for a total rating.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Social Security Administration has found the veteran to 
be disabled within the meaning of its laws and regulations 
based upon a primary diagnosis of "arthragias." While the 
evidence also indicates that the veteran has numerous other 
non-service-connected disorders, the record indicates marked 
difficulty in daily functioning due to service-connected 
right shoulder symptoms. As one example, the veteran 
underwent a physical therapy status evaluation conducted by 
"Advanced Physical Therapy, Inc." in October 2000. 
Subjective reports then generated, solely of the veteran's 
right shoulder and cervical symptoms, reflect that symptoms 
were increased by "personal care, lifting, reading, 
concentration, work-related activities, driving, sleeping, 
[and] recreational activities. Similarly, an April 2005 VA 
examiner noted that the veteran's service-connected disorders 
"would make it difficult" for him to pursue employment. 
 
The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  The 
Board finds that this point has been attained.  Because a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied, and 
a total rating will be granted.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 



ORDER

A disability evaluation in excess of 10 percent for a 
cervical strain is denied.

A total rating based on individual unemployability is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


